Exhibit D.6 Millennium Investment & Acquisition Company Inc. 301 Winding Road Old Bethpage, NY 11804 February 20, 2015 Dear Stockholder: Enclosed with this letter is a certificate which evidences non-transferable rights to subscribe for shares of common stock , par value of $0.0001 per share (“Common Stock ”), of Millennium Investment & Acquisition Company Inc. (“MIAC”). The rights offering is being made upon all of the terms and subject to all of the conditions set forth in the enclosed prospectus, dated February 20, 2015 (the “Prospectus”). You should review the Prospectus carefully before making any investment decision. You are receiving one (1) right for every three (3) shares of Common Stock that you owned as of January 26, 2015 , the record date for this rights offering.MIAC will not issue fractional rights, but rather will round down the aggregate number of subscription rights you are entitled to receive to the nearest whole number. Each right entitles you to subscribe for and purchase one (1) share of Common Stock at the subscription price equal to 90% of the average of the last reported sales prices of a share of our Common Stock on the OTCQB marketplace on the date prior to the date on which the offer expires, as such date may be extended from time to time, and each of the four preceding trading days (the “Formula Price”), upon the terms and conditions described in the Prospectus. You may exercise the rights only by completing and executing the enclosed certificate and returning it, together with the full subscription price and any required documents, so that it is received by Broadridge Corporate Issuer Solutions, Inc. prior to 5:00 p.m., Eastern Time, on March 9, 2015 , unless the rights offering is extended by MIAC (the “Expiration Date”). Alternatively, you may complete the enclosed Notice of Guaranteed Delivery and return it, together with a certified or cashier’s check or money order for the full subscription price, on or prior to the Expiration Date. The subscription price may also be paid by wire transfer. You are urged to give your immediate attention to the enclosed materials. Please read and follow the instructions contained in the Prospectus and the other enclosed documents carefully, because a properly completed and duly executed certificate is necessary to exercise rights. If you hold your shares of Common Stock through a broker or other registered holder, you cannot exercise your rights directly and must instruct the registered holder to take action on your behalf. YOU ARE URGED TO GIVE YOUR IMMEDIATE ATTENTION TO THE ENCLOSED MATERIALS. IF YOU DO NOT EXERCISE YOUR RIGHTS PRIOR TO THE EXPIRATION TIME, YOUR RIGHTS WILL EXPIRE AND HAVE NO VALUE. For further information concerning the exercise of your rights, please call MIAC’s subscription agent, Broadridge Corporate Issuer Solutions, Inc., by calling 855-793-5068 (toll free). We thank you for your continued support. Sincerely, David Lesser CEO & Chairman Millennium Investment & Acquisition Company Inc.
